Citation Nr: 0504919	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a left tibia fracture prior to August 21, 2004, 
and higher than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from September 1981 to June 
1988 and August 1988 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
granted service connection for residuals of a left tibia 
fracture, and assigned a noncompensable evaluation, effective 
the October 4, 1996 date of the claim.  Jurisdiction over the 
case was subsequently transferred to the Montgomery, Alabama 
RO.  After a July 2000 travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, the 
increased rating issue was remanded to the RO for additional 
development, specifically, a new VA orthopedic examination of 
the veteran's left leg.  At that time a noncompensable rating 
was assigned.  By rating action of April 2002, a 10 percent 
rating was assigned effective the date of the grant of 
service connection.  Thereafter, following an August 2004 
examination, a 20 percent rating was assigned effective 
August 21, 2004.  The prior 10 percent rating was confirmed.

The RO asked the veteran in its October 2004 letter notifying 
him of its September 2004 decision if he was satisfied with 
the action taken on his appeal, and the veteran did not 
respond.  The veteran's representative indicated in its 
November 2004 statement (VA Form 646) and its January 2005 
Written Brief Presentation that the veteran was dissatisfied 
with his evaluation.  See also AB v. Brown, 6 Vet. App. 35, 
39 (1993) (a veteran is presumed to be seeking the maximum 
possible rating unless he indicates otherwise).  In addition, 
where, as here, a veteran timely appeals a rating initially 
assigned when service connection is granted, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Thus, the Board will consider whether the veteran is 
entitled to an initial rating higher than 10 percent for the 
period from his October 1996 date of claim to the August 21, 
2004 effective date of his 20 percent evaluation, and whether 
he is entitled to a rating higher than 20 percent thereafter.  
The Court in Fenderson also explained the legal distinction 
between a claim for an "original" rating and an "increased" 
rating claim, and this distinction is reflected in the 
framing of the issue on the title page of this decision.


FINDINGS OF FACT

1.  Prior to August 21, 2004, the veteran's service-connected 
residuals of a left tibia fracture were manifested by 
radiographic evidence of a well-healed fracture, with unusual 
contour and some bowing, and subjective complaints such as 
pain and stiffness, but no objective evidence of painful 
motion or abnormal movement, and only slight instability and 
weakness and a slightly clumsy gait.

2.  The August 2004 VA examination reflects worsening pain 
and moderate functional loss, but the veteran could walk 
independently, the knee was of a normal shape, and there was 
no tenderness or effusion, or pain or increased spasm caused 
by repetitive activity.

3.  At no time did the residuals of the veteran's left tibia 
fracture limit the range of motion of his left knee to a 
compensable degree, or manifest ankylosis or recurrent 
subluxation or lateral instability.  At no time was more than 
moderate knee impairment shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a left tibia fracture prior to 
August 21, 2004, or in excess of 20 percent thereafter, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5257, 
5260, 5261, 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect well after the 
veteran filed his October 1996 claim.  But the VCAA applies 
to claims filed prior to its November 9, 2000 effective date 
if VA had not finally decided the claim before that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claim prior to November 9, 
2000 because the RO had yet to issue its December 2000 remand 
and the RO subsequently issued its April 2002 and September 
2004 SSOCs.  See VAOPGCPREC 7-2003 (VA had authority to, and 
did, provide that VCAA requirements apply to claims at all 
stages of VA proceedings, up to and including those pending 
before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  However, as 
explained in GC Opinion 7-2004, the Court did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
7-2004 at 2-3.

GC's interpretation of Pelegrini is directly relevant to the 
present case.  Here, the RO's September 1997 rating decision 
granting the veteran's claim for service connection for 
residuals of a left tibia fracture and assigning a 
noncompensable evaluation took place prior to enactment of 
the VCAA, and, therefore, prior to any VCAA notification.  
But according to Pelegrini, as interpreted by GC, the fact 
that the RO did not provide VCAA notification in these 
circumstances (nor could it have, as the VCAA had not yet 
been enacted) was not error.  Moreover, although the RO 
readjudicated the veteran's claim in its April 2002 SSOC 
prior to providing VCAA notification, the RO provided this 
notification in its April 2003 and February 2004 letters, 
before it readjudicated the veteran's claim in its September 
2004 rating decision and SSOC.  Therefore, any error in not 
providing VCAA notification prior to the RO's initial 
adjudication of the veteran's claim after the Board's remand 
was harmless, and another remand to provide repeat the VCAA 
notice already provided would be superfluous and unnecessary.  
See 38 C.F.R. § 20.1102 (2004) (error or defect in decision 
by Board "which does not affect the merits of the issue or 
substantive right of the appellant will be considered 
harmless and not a basis for vacating or reversing such 
decision"); Pelegrini, 18 Vet. App. at 121-122 (applying 
harmless error analysis to VCAA notice error); VAOPGCPREC 7-
2004, at 4-5 (explaining that failure to comply with VCAA 
notice requirements is not per se prejudicial error, and 
discussing multiple possible circumstances in which such  
error is harmless).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's February 
2004 letter indicated to the veteran that to establish 
entitlement to an increased rating, he should submit evidence 
showing that his service connected left tibia fracture 
residuals had increased in severity.  In addition, an 
attachment to the RO's February 2004 letter explained the 
respective responsibilities of the RO and the veteran in 
obtaining information in support of his claim.  Further, that 
same attachment stated: "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  The RO also included the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2004) in its 
September 2004 SSOC.  Cf. Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) (noting Board's failure to discuss whether 
RO's decision and SOC satisfied VCAA requirements in the 
absence of letter explaining VCAA).  Thus, VA complied with 
the VCAA notice content requirements, as it provided the 
information specified by Pelegrini, including indicating to 
the veteran that he should provide any information or 
evidence in his possession pertaining to his claims.

In addition, the RO obtained the veteran's service medical 
records (SMRs) and identified VA treatment records, and the 
veteran indicated in his December 2003 statement in support 
of claim (VA Form 21-4138) that he had "not received any 
treatment from any private physicians."  Moreover, the 
veteran was afforded a March 2001 VA orthopedic examination 
as required by the Board's remand, see Stegall v. West, 11 
Vet. App. 268, 271 (1998), and underwent an additional, 
August 2004 VA examination that served as the basis for his 
increased rating of 20 percent, effective the date of that 
latter examination.  There is no indication that other 
records exist that should be requested, or that any pertinent 
evidence was not received.  The RO thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Factual Background

The SMRs reflect that the veteran fell into a hole in August 
1991, while serving in Kuwait, sustaining a fracture and 
abrasions to his left anterior tibia.  The September 1992 
discharge examination noted scars on the veteran's left lower 
anterior leg, but indicated that his lower extremities were 
normal on examination.  The contemporaneous report of medical 
history noted no arthritis or bone, joint, or other 
deformity.

At a July 1997 VA examination, a well-healed scar was noted 
on the anterior left tibia.  There was no swelling, 
deformity, angulation, false motion, shortening, or intra-
articular involvement.  The diagnosis was of a well-healed 
compound fracture of the left upper one-third of the tibia 
with a residual 4-cm. well-healed scar.  X-rays of the 
veteran's tibia and fibula showed no acute fracture or 
dislocation.  There was unusual contour of the proximal 
medial tibia with some tibial bowling, which the examiner 
believed might be due to remote trauma.

At the July 2000 travel Board hearing, the veteran noted 
stiffness and bowing in his left leg (Hearing transcript, p. 
10).  His knee "gave out" a couple of times, but had never 
locked (p. 10).  He had never taken off from work due to knee 
pain because he did not believe in taking off work for 
something unbearable (p. 10).  The veteran also stated that 
since the July 1997, his knee pain and other symptoms were 
about the same (p. 10).  He also expressed the belief that 
the July 1997 examiner had failed to notice his abnormal walk 
at that time (p. 13).

At the March 2001 VA examination, the examiner noted the 
veteran's complaints of pain, weakness, stiffness, giving-
way, locking, and fatigability.  The veteran denied swelling, 
heat, redness, and lack of endurance.  He was not being 
treated for the knee pain.  The veteran also noted flare-ups 
during rainy weather that caused a 5 percent additional 
functional impairment.  He did not use crutches, a brace, a 
cane, or corrective shoes.  There was no subluxation or 
constitutional symptoms, and his legs sometimes interfered 
with his job.

Physical examination reflected that motion stopped when pain 
began, but there was no evidence of painful motion, edema, or 
effusion.  There was slight instability and weakness.  There 
was no tenderness, redness, heat, or abnormal movement, but 
there was some guarding of movement.  The veteran's gait was 
slightly clumsy and he looked as though he was not steady on 
his feet.  Flexion of the left leg was 110 degrees, and 130 
on the right; extension was -6 on the left and -4 on the 
right; two well-healed scars were noted.  As to stability, 
the examiner wrote: "Stability is slightly anterior and 
posterior stability of the left knee."  The diagnosis was 
post-traumatic degenerative joint disease of the left knee 
with healed fracture of the left upper tibia and no loss of 
function due to pain.  The X-ray report was normal.

Subsequent to that examination the 10 percent rating was 
assigned the effective date of the grant of service 
connection.  

VA outpatient treatment (VAOPT) records from August 2000 to 
March 2004 indicate chronic left knee pain and discomfort, 
degenerative joint disease, and difficulty bending the knee, 
for which the veteran was prescribed Naproxen and fitted for 
a knee brace for use when the knee hurt.

At the April 2004 examination, X-rays indicated tiny marginal 
osteophytes at the patellofemoral spaces bilaterally.  Joint 
spaces were not significantly narrowed and there were no 
acute fractures or other associated abnormalities.  The 
veteran indicated that the walking he does at work in his job 
as a mail handler caused increased pain in his knee, causing 
him to take off from work 3 times in the past year, for a 
total of about 15-25 days.  The veteran reported being able 
to run a little bit, and walk up stairs.  At its worst, the 
pain was about 6 out of 10.  He also stated that he felt 
sudden pain in his knee, as if it locks up, but it lasts only 
a few seconds and has not caused any falls.

On examination, the veteran appeared comfortable, could walk 
independently, and take his shoes and socks off by himself.  
The left knee examination revealed normal shape, a small scar 
over the left upper tibia, no tenderness, no effusion, 
flexion of 0-120 with crepitus and extension 120 to 0.  There 
was no instability and repetitive activity did not 
precipitate any pain or increased spasm.  The diagnosis noted 
increased pain in the left knee, moderate functional loss, 
and mild osteoarthritis particularly affecting the 
patellofemoral joints.

Thereafter, as noted the 20 percent rating was assigned 
effective the date of that examination.




Legal Principles and Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5262 (2004), impairment of tibia and 
fibula.  Under DC 5262, impairment of the tibia and fibula 
with malunion resulting in slight knee or ankle disability 
may be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires malunion with moderate knee or ankle 
disability.  A 30 percent evaluation requires malunion with 
marked knee or ankle disability.  A 40 percent evaluation may 
be assigned for impairment of the tibia and fibula with 
nonunion and loose motion, requiring a brace.

The Board finds that the veteran is not entitled to a higher 
evaluation than the 10 percent he is receiving under DC 5262 
prior to August 21, 2004.  This is because, for the following 
reasons, the medical evidence of record reflects that the 
veteran's knee disability was more nearly "slight" rather 
than "moderate" during this time period.  The fracture was 
described as well-healed, based on lack of symptoms such as 
swelling, deformity, and angulation, and the only abnormality 
noted was unusual contour of the proximal medial tibia with 
some bowing.  At the time of the July 2000 Board hearing, 
this sole abnormality did not appear to have a significant 
impact on the functioning of the veteran's knee, as he had 
not taken off from work, the symptoms were about the same as 
they had been 3 years earlier, and the veteran noted only 
stiffness, and bowing, and the knee giving out infrequently 
and never locking.  The symptoms did slightly worsen by the 
time of the March 2001 VA examination, as the veteran had 
complaints about the knee, such as pain, giving way, and 
locking, but physical examination revealed no evidence of 
painful motion or abnormal movement, and only "slight" 
instability and weakness.  Moreover the veteran's gait was 
characterized as "slightly" clumsy, and the X-ray report 
was normal.  Thus, until the August 2004 VA examination, the 
veteran's knee disability was properly characterized as 
"slight," as the symptoms of his knee disorder were 
relatively minor and, indeed, some of those symptoms that did 
manifest were characterized as "slight" by the VA 
examiners. 

The August 2004 examination report, however, reveals that the 
symptoms had progressed to the point where they could be 
characterized as "moderate."  The pain had worsened and 
reportedly caused him to miss a significant amount of work.  
Moreover, the diagnosis noted the increased pain and 
"moderate" functional loss.  Thus, from this time on, a 20 
percent evaluation for moderate knee disability was warranted 
under DC 5262.  However, the higher, 30 percent evaluation 
was not warranted because the disability was not at the level 
indicating a more "marked" disability, as the veteran could 
walk independently, the knee was of a normal shape, there was 
no instability and increased activity did not precipitate any 
pain or increased spasm.  Moreover, there was no nonunion 
with loose motion warranting a 40 percent rating.

In addition, a higher evaluation is not warranted under any 
other potentially applicable diagnostic code.  38 C.F.R. §§ 
4.71a, DCs 5260 and 5261 provide for evaluations based on 
limitation of extension and flexion.  Under DC 5260, 
limitation of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a noncompensable evaluation.  Limitation to 
10 degrees will be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.

The first figures given for the range of motion of the 
veteran's left knee were at the March 2001 VA examination, at 
which flexion of the left leg was to 110 degrees, and 
extension was characterized as "-6," apparently meaning 
that extension was to 6 degrees less than the full extension 
of 0 degrees.  See 38 C.F.R. § 4.71, Plate II.  At the August 
2004 examination, flexion and extension were to 0 to 120 and 
120 to 0, respectively.  In both cases, the range of motion 
of the veteran's left knee was far greater than that which 
would warrant a higher evaluation than he is currently 
receiving and, indeed, do not appear to warrant even a 
noncompensable evaluation.  

Further, the veteran's left knee did not manifest either 
ankylosis recurrent subluxation or lateral instability so as 
to warrant an evaluation under DCs 5256 or 5257.  Indeed, the 
March 2001 VA examiner specifically noted that there was no 
subluxation, and characterized the instability as "slight," 
while the August 2004 examiner stated that there was no 
instability.

The Board also notes that, because DC 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion, it does not encompass arthritis, while 
DC 5003 addresses arthritis and limitation of motion but does 
not refer to instability.  Therefore, since the plain terms 
of Diagnostic Codes 5257 and 5003 address either different 
disabilities or different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
Codes 5257 and 5003, if the criteria for each code are met, 
may be appropriate.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Similarly, if findings of arthritis 
are present, a veteran whose knee disability is evaluated 
under Code 5257 also may be entitled to a separate 
compensable evaluation under Codes 5260 or 5261, if the 
arthritis results in compensable loss of motion.  See 
VAOPGPREC 9-98 (August 14, 1998).  However, although the 
veteran has arthritis, he does not have either the 
instability or loss of range of motion that would entitle him 
to a separate evaluation under DCs 5257, 5260, or 5261.

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  However, 
although the veteran noted some of these symptoms at the 
March 2001 examination, such as pain, weakness, and 
fatigability, he denied others, such as lack of endurance, 
and the flare-ups he said occurred during rainy weather 
caused only an additional 5 percent functional impairment.  
Moreover, physical examination showed no evidence of painful 
motion, edema, effusion, tenderness, redness, or heat, with 
only some guarding of movement.  Similarly, at the August 
2004 examination, while the veteran noted increased pain, he 
could run and walk up stairs, the pain lasted only a few 
seconds and had not caused any falls, and examination 
revealed no tenderness or effusion.  Moreover, the symptoms 
that did exist are contemplated by the 10 and 20 percent 
evaluations currently assigned for the residuals of the 
veteran's left tibia fracture.

In sum, the preponderance of the evidence reflects that a 10 
percent evaluation for the residuals of the veteran's left 
tibia fracture is appropriate for the period prior to August 
21, 2004, and a 20 percent evaluation is appropriate 
thereafter. The benefit-of-the-doubt doctrine therefore does 
not apply, and the veteran's claim for an initial rating 
higher than 10 percent for residuals of a left tibia fracture 
prior to August 21, 2004, and for a rating higher than 20 
percent thereafter, must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany 
v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
residuals of a left tibia fracture prior to August 21, 2004, 
and higher than 20 percent thereafter, is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


